J-S27040-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KATHLEEN J. VAN                            :
                                               :
                       Appellant               :   No. 1791 WDA 2018

       Appeal from the Judgment of Sentence Entered September 25, 2018
      In the Court of Common Pleas of Cambria County Criminal Division at
                        No(s): CP-11-CR-0001752-2017


BEFORE:      OLSON, J., OTT, J., and COLINS*, J.

MEMORANDUM BY COLINS, J.:                                 FILED JULY 12, 2019

        Appellant, Kathleen J. Van, appeals from the aggregate judgment of

sentence of 84 months of probation, which was imposed after her conviction

at a bench trial for theft by unlawful taking or disposition of movable property.1

We affirm Appellant’s conviction, but we vacate the judgment of sentence and

remand for resentencing in compliance with 18 Pa.C.S. § 1106(c).

        “The charges arose from the theft of Pennsylvania [L]ottery instant” –

i.e., scratch-off – “game tickets from [Appellant]’s employer the EZ Shopper

located in Beaverdale, Pennsylvania and owned by Daniel Miller (Miller).” Trial

Court Opinion, filed February 28, 2019, at 1. Appellant had been “employed

by Miller at the EZ Shopper since he purchased the business in October

____________________________________________


1   18 Pa.C.S. § 3921(a).



*    Retired Senior Judge assigned to the Superior Court.
J-S27040-19


2016[,] and [Miller] installed security cameras within days of his becoming

owner.” Id. at 2. Miller also “instituted a policy of using one of his two cash

registers solely for lottery transactions rather than comingling the lottery

money and the general store money.” Id. at 3. “Miller closed the business

and filed for bankruptcy in February 2017 at which time he was notified by

the Lottery that he owed $9,670.56 broken down as $212.21 for online games,

such as Powerball and Daily Number games, and $9,458.35 for scratch off

games.”       Id.   Miller “obtained over 120 hours of video” from his security

system; all other footage had been automatically re-written by the system,

which “would record and save video until the hard drive was full at which point

it would begin recording over the earliest video.” Id. In the more than 120

hours of security camera footage, “the only employee taking lottery tickets

and scratching them during [his or her] shift was [Appellant,]” and “[t]he

video showed repeated instances of [Appellant] taking one or more instant

game tickets without paying for them.” Id. at 3-4.

          On June 28, 2018, the trial court convicted Appellant of the theft by

unlawful taking or disposition2 and acquitted her of receiving stolen property

and retail theft.3 Appellant did not challenge the weight of the evidence nor

____________________________________________


2   Id.
3 Id. §§ 3925(a) and 3929(a)(1), respectively. An additional charge of theft
by failure to make required disposition of funds received, id. § 3927(a), was
withdrawn by the Commonwealth at the close of its case. N.T., 6/28/2018,
at 105.


                                           -2-
J-S27040-19


motion for a new trial at the conclusion of trial. Except for a request for a

continuance, which the trial court granted, Appellant did not file any motions

between her trial and sentencing. On September 25, 2018, the trial court

sentenced Appellant to serve 84 months of probation and to pay the costs of

prosecution and a $300.00 administrative fee; the trial court deferred the

determination of restitution.4        On October 2, 2018, Appellant filed post-

sentence motions – two motions for judgment of acquittal and a motion for

new trial. The motion for new trial stated, in its entirety:

       A motion for new trial is also filed on behalf of [Appellant] in that
       there was no sufficient proof established at trial relative to the
       charge of theft, the amount taken and when same was taken. In
       addition the Commonwealth, by way of condensing the videotape
       to show a series of scratch offs on lottery tickets, wrongly
       influenced the Court by not showing the activity of other
       employees and the time element involved between the activity of
       [Appellant]. There was no direct proof relative to the theft or the
       amount taken as it relates to [Appellant].

Post Sentence Motion, 10/2/2018, at ¶ 3 (emphasis added).

       Following a restitution hearing on December 6, 2018, Appellant was

ordered to pay $9,458.35. The next day, the trial court denied Appellant’s

post-sentence motions.

____________________________________________


4  The notes of testimony from Appellant’s sentencing hearing were not
transcribed; there is nothing in the certified record to suggest that Appellant
requested their transcription. “Ultimate responsibility for a complete record
rests with the party raising an issue that requires appellate court access to
record materials.” Note to Pa.R.A.P. 1921. As in Erie Insurance Exchange
v. Moore, 175 A.3d 999, 1005 (Pa. Super. 2017), reargument denied
(January 24, 2018), appeal granted on other grounds, 189 A.3d 382 (Pa.
2018), “we lament the state of the record, which has encumbered our
consideration of this appeal.”

                                           -3-
J-S27040-19


     On December 17, 2018, Appellant filed this timely direct appeal. On

December 31, 2018, Appellant filed the following statement of errors

complained of on appeal:

     1.    Whether the Honorable Court erred in issuing a verdict
     which was against the weight of the evidence because there
     was no proof as to actual theft regarding any specific amount
     allegedly taken;

     2.    Whether the Honorable Court erred in issuing a verdict
     which was against the weight of the evidence because there
     was 120 hours of videotape evidence which was reduced to thirty-
     five (35) minutes and which was prejudicial to the Defendant,
     Kathleen J. Van, and proved nothing except to show the fact that
     Defendant, Kathleen J. Van, scratched off lottery tickets but had
     no reference to the amount, type or the number specifically
     alleged to have been scratched nor has there been any reference
     as to what number of tickets were winners or losers and actually
     showed nothing except the actual scratching of the tickets;

     3)    Whether the Honorable Court erred in issuing a verdict
     which was against the evidence as there is no proof relative to
     the amount actually taken and the Honorable Court was simply
     asked to conclude from the amount owed at the end of the closing
     of the business in the middle of February as the amount allegedly
     taken by Defendant, Kathleen J. Van, without any proof
     whatsoever to establish that amount;

     4)   Whether the Honorable Court erred in issuing a verdict
     which was against the evidence as the reduction of the 120
     hours of videotape to thirty-five (35) minutes of the entire
     showing of Defendant scratching lottery tickets was prejudicial
     and unduly influenced the Honorable Court by way of what
     Defendant, Kathleen J. Van, now refers to as a dirty trick.




                                   -4-
J-S27040-19


Appellant’s    Concise    Statement      of    Errors   Complained   of   pursuant   to

Pennsylvania Rules of Appellate Procedure Rule 1925(b) (“Rule 1925(b)

Statement”), 12/31/2018, at 1-2 ¶¶ 1-4 (emphasis added).5

        Appellant now presents the following issues for our review:

        I.    Whether or not the Trial Court erred in issuing a verdict
        which was against the weight and sufficiency of the evidence
        because there was no proof as to actual theft regarding any
        specific amount allegedly taken.

        II.   Whether or not the Trial Court erred in issuing a verdict
        which was against the weight and sufficiency of the evidence
        because there was 120 hours of videotape evidence which was
        reduced to thirty-five (35) minutes and which was prejudicial to
        the Appellant and proved nothing except to show the fact that
        Appellant scratched off lottery tickets but had no reference to the
        amount, type or the number specifically alleged to have been
        scratched and had no reference as to what number of tickets were
        winners or losers and therefore actually showed nothing except
        the actual scratching of the tickets.

        III. Whether or not the Trial Court erred in issuing a verdict
        which was against the weight and sufficiency of the evidence as
        there is no proof relative to the amount actually taken and the
        Trial Court was simply asked to (and did in fact) conclude that
        from the amount owed at the end of the closing of the business in
        the middle of February to be the amount allegedly taken by
        Appellant, without proof whatsoever to establish said amount.

        IV.   Whether or not the Trial Court erred in issuing a verdict
        which was against the weight and sufficiency of the evidence as
        the reduction of the 120 hours of videotape to thirty-five (35)
        minutes merely showing Appellant scratching lottery tickets was
        prejudicial and unduly influenced the Trial Court by way of what
        Appellant now refers to as a “dirty trick”.


____________________________________________


5   The trial court entered its opinion on February 28, 2019.



                                           -5-
J-S27040-19



Appellant’s Brief at 9-10 ¶¶ I.-IV. (emphasis added) (suggested answers

omitted).6

       As a preliminary matter, generally, a challenge to the weight of the

evidence must be preserved by a motion for a new trial.             Pa.R.Crim.P.

607(A)(1)-(3) provides:

       (A) A claim that the verdict was against the weight of the evidence
       shall be raised with the trial judge in a motion for a new trial:

          (1) orally, on the record, at any time before sentencing;

          (2) by written motion at any time before sentencing; or

          (3) in a post-sentence motion.

A claim challenging the weight of the evidence generally cannot be raised for

the first time in a Rule 1925(b) statement. Commonwealth v. Sherwood,

982 A.2d 483, 494 (Pa. 2009) (“The fact that Appellant included an issue

challenging the verdict on weight of the evidence grounds in his 1925(b)

statement and the trial court addressed Appellant’s weight claim in its

Pa.R.A.P. 1925(a) opinion did not preserve his weight of the evidence claim

for appellate review in the absence of an earlier motion.”). “An appellant’s

failure to avail himself of any of the prescribed methods for presenting a

weight of the evidence issue to the trial court constitutes waiver of that claim.”

Commonwealth v. Weir, 201 A.3d 163, 167 (Pa. Super. 2018); see also

Comment to Pa.R.Crim.P. 607 (“The purpose of this rule is to make it clear
____________________________________________


6 In the “Argument” section of her brief to this Court, Appellant combines all
of her weight and sufficiency claims, with no subdivisions. Appellant’s Brief at
16-24. Failure to isolate each argument is in direct violation of Pa.R.A.P.
2119(a).

                                           -6-
J-S27040-19



that a challenge to the weight of the evidence must be raised with the trial

judge or it will be waived.”).

      Instantly, Appellant failed to challenge the weight of the evidence orally,

on the record, at the conclusion of her trial or at any time during her restitution

hearing; we cannot determine whether Appellant challenged the weight of the

evidence orally during her sentencing hearing, as she failed to have the notes

of testimony from that hearing transcribed. See Pa.R.Crim.P. 607(A)(1). She

also failed to file any written motions challenging the weight of the evidence

at any time before sentencing.          See Pa.R.Crim.P. 607(A)(2).      Although

Appellant filed a post-sentence motion for a new trial, that motion challenged

the sufficiency of the evidence, not the weight of the evidence. Post Sentence

Motion, 10/2/2018, at ¶ 3 (“. . . in that there was no sufficient proof

established at trial . . .” (emphasis added)).      Weight of the evidence and

sufficiency of the evidence are not the same concepts and are not

interchangeable. See Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa.

2000)    (delineating   the      distinctions   between   a   claim   challenging

the sufficiency of the evidence and a claim that challenges the weight of the

evidence). A challenge to the sufficiency of the evidence does not preserve a

challenge to the weight of the evidence, and by challenging the sufficiency of

the evidence in her post-sentence motion for new trial, Appellant failed to

preserve a challenge to the weight of the evidence therein. See Pa.R.Crim.P.

607(A)(3). Rather, Appellant impermissibly raised her weight claims for the

first time in her Rule 1925(b) Statement. See Sherwood, 982 A.2d at 494.

                                        -7-
J-S27040-19



Thus, all of her challenges to the weight of the evidence are waived. See

Pa.R.Crim.P. 607(A); Sherwood, 982 A.2d at 494; Weir, 201 A.3d at 167.

      Additionally, in her Rule 1925(b) Statement, Appellant explicitly only

challenged the “weight of the evidence” on the bases that “there was no proof

as to actual theft regarding any specific amount allegedly taken” and --

      there was 120 hours of videotape evidence which was reduced to
      thirty-five (35) minutes and which was prejudicial to the
      Defendant, Kathleen J. Van, and proved nothing except to show
      the fact that Defendant, Kathleen J. Van, scratched off lottery
      tickets but had no reference to the amount, type or the number
      specifically alleged to have been scratched nor has there been any
      reference as to what number of tickets were winners or losers and
      actually showed nothing except the actual scratching of the
      tickets.

Rule 1925(b) Statement, 12/31/2018, at 1 ¶¶ 1-2. She did not challenge the

sufficiency of the evidence pursuant to these arguments, see id., and, as

noted above, weight and sufficiency challenges are not interchangeable. See

Widmer, 744 A.2d at 751. Appellant hence failed to preserve her challenge

to the sufficiency of the evidence on these bases in her Rule 1925(b)

Statement, and, therefore, her first and second claims raised in her brief are

also waived. Compare Rule 1925(b) Statement, 12/31/2018, at 1 ¶¶ 1-2

with Appellant’s Brief at 9 ¶¶ I.-II; see Pa.R.A.P. 302(a) (“Issues not raised

in the lower court are waived and cannot be raised for the first time on

appeal.”); Commonwealth v. Proctor, 156 A.3d 261, 267 (Pa. Super. 2017)

(“it is well-settled that issues that are not set forth in an appellant’s statement

of matters complained of on appeal are deemed waived” (citation and internal

brackets and quotation marks omitted)).

                                       -8-
J-S27040-19



       As for Appellant’s third and fourth challenges, we believe that the

language in both paragraphs 3 and 4 of her Rule 1925(b) Statement that the

“verdict . . . was against the evidence” implies a challenge to the weight of

the evidence and not the sufficiency of the evidence. Rule 1925(b) Statement,

12/31/2018, at 1-2 ¶¶ 3-4. For the reasons given above, these issues would

hence be waived. See Pa.R.Crim.P. 607(A); Sherwood, 982 A.2d at 494;

Weir, 201 A.3d at 167.

       Assuming arguendo that paragraphs 3 and 4 were raising sufficiency

claims, we note that, “[i]n order to preserve a challenge to the sufficiency of

the evidence on appeal, an appellant’s Rule 1925(b) statement must state

with specificity the element or elements upon which the appellant alleges that

the evidence was insufficient.” In re J.G., 145 A.3d 1179, 1189 (Pa. Super.

2016) (citation omitted). In her Rule 1925(b) Statement, reproduced in its

entirety above, Appellant does not state with specificity the element or

elements upon which she alleges that the evidence was insufficient.       Rule

1925(b) Statement, 12/31/2018, at 1-2 ¶¶ 3-4. Appellant has therefore failed

to preserve her third and fourth challenges to the sufficiency of the evidence.

See J.G., 145 A.3d at 1189. Accordingly, all of the issues raised by Appellant

on appeal are without merit.7


____________________________________________


7 Assuming we were to address Appellant’s first and third issues concerning
the sufficiency of the evidence of the amount taken, Appellant’s Brief at 9
¶¶ I., III., we would note that Appellant was convicted of theft by unlawful



                                           -9-
J-S27040-19


       However, in the current action, the trial court sought to impose

restitution as part of Appellant’s direct sentence, as evidenced by the court’s

reliance on 18 Pa.C.S. § 1106. See Trial Court Opinion, filed February 28,

2019, at 7.8 “Recognizing that an award of restitution relates to the legality

of a sentence, we note that legality of sentence issues may be reviewed sua

sponte by this Court.” Commonwealth v. Tanner, 205 A.3d 388, 398 (Pa.

Super. 2019) (citation and internal quotation marks omitted); see also

Commonwealth v. McCamey, 154 A.3d 352, 357 (Pa. Super. 2017) (citing




____________________________________________


taking or disposition of movable property pursuant to 18 Pa.C.S. § 3921(a),
and “[n]either Section 3921 which details the crime nor Section 3901 which
describes the [movable] property contains the element of value. We believe,
therefore, that value is not an essential element of the crime of theft.”
Commonwealth v. McKennion, 340 A.2d 889, 891 (Pa. Super. 1975); see
also Commonwealth v. Rosenzweig, 522 A.2d 1088, 1092 (Pa. 1987)
(monetary loss is not element of theft by unlawful taking or disposition);
Commonwealth v. Mathis, 463 A.2d 1167, 1170 (Pa. Super. 1983)
(“valuation does not go to the guilt or innocence of a theft defendant”).
Although Rosenzweig and Mathis are more than three decades old and
McKennion is more than four decades old, neither 18 Pa.C.S. § 3921 nor the
definition of “movable property” in 18 Pa.C.S. § 3901 has changed since 1973.
Thus, assuming Appellant’s first and third questions regarding sufficiency of
the evidence were not waived, we would still find them to be meritless.
8      Restitution is authorized under both the Crimes Code and under
       the Sentencing Code. The Crimes Code, in 18 Pa.C.S. § 1106,
       controls restitution as a direct sentence. The Sentencing Code, in
       42 Pa.C.S. § 9754, permits a sentence of probation and offers a
       non-exclusive list of permissible conditions of probation, including
       restitution.

Commonwealth v. Deshong, 850 A.2d 712, 715–16 (Pa. Super. 2004).

                                          - 10 -
J-S27040-19


Commonwealth v. Infante, 63 A.3d 358, 363 (Pa. Super. 2013)) (“it is well

settled that this Court may address the legality of a sentence sua sponte”).

      “When reviewing the legality of a sentence, our standard of review is de

novo and our scope of review is plenary.” Commonwealth v. Seskey, 170

A.3d 1105, 1107 (Pa. Super. 2017).

      Our Supreme Court has explained:

      [R]estitution must properly be included in a sentence.
      Commonwealth v. Dinoia, 801 A.2d 1254, 1257 n.1 (Pa. Super.
      2002); Commonwealth v. Torres, 579 A.2d 398, 401 (Pa.
      Super. 1990). Section 1106(c)(2) provides that “[a]t the time of
      sentencing the court shall specify the amount and method of
      restitution.” 18 Pa.C.S. § 1106(c)(2). Further, “[i]t shall be the
      responsibility of the district attorneys of the respective counties to
      make a recommendation to the court at or prior to the time of
      sentencing as to the amount of restitution to be ordered; ... based
      upon information solicited by the district attorney and received
      from the victim.” Id., [18 Pa.C.S.] § 1106(c)(4)(i). In Dinoia,
      the Superior Court held these requirements “provide[ ] the
      defendant with certainty as to his sentence, and at the same time
      allow[ ]for subsequent modification [pursuant to § 1106(c)], if
      necessary.” Dinoia, at 1257.

Commonwealth v. Dietrich, 970 A.2d 1131, 1134 (Pa. 2009) (some

formatting added). Failure to comply with Section 1106(c)(2) results in an

illegal sentence. Commonwealth v. Mariani, 869 A.2d 484, 485-86 (Pa.

Super. 2005) (invalidating trial court’s order at the sentencing hearing which

failed to specify both the amount and method of restitution and postponed

determining same until after sentencing hearing); Commonwealth v.

Deshong, 850 A.2d 712, 715–16 (Pa. Super. 2004) (citing Commonwealth

v. Dinoia, 801 A.2d 1257, 1257 n.1 (Pa. Super. 2002)) (same);

Commonwealth v. Torres, 579 A.2d 398, 401 (Pa. Super. 1990) (same).

                                     - 11 -
J-S27040-19



        In the current appeal, rather than setting the amount and method of

restitution at the time of sentencing, the trial court ordered a subsequent

hearing to determine the amount of restitution due. As the trial court failed

to comply with Section 1106(c)(2), Appellant’s sentence is illegal. Mariani,

869 A.2d at 486-87 (“[T]he illegality of one part invalidates the whole.”).

When a disposition by an appellate court alters the sentencing scheme, the

entire sentence should be vacated, and the matter remanded for resentencing.

Deshong, 850 A.2d at 714 (citing Commonwealth v. Goldhammer, 517

A.2d 1280 (Pa. 1986); Commonwealth v. Farone, 808 A.2d 580 (Pa. Super.

2002)). Accordingly, we vacate the judgment of sentence and remand for

resentencing in compliance with 18 Pa.C.S. § 1106(c).9

        Conviction affirmed. Judgment of sentence vacated. Case remanded.

Jurisdiction relinquished.

____________________________________________


9   Upon resentencing, we advise the trial court to consider the following tenets:

        Pursuant to Section 1106, the Commonwealth is responsible for
        making a recommendation to the sentencing court as to the
        amount of the restitution to be ordered based on information
        provided by the victim or other available information. 18 Pa.C.S.
        § 1106(c)(4)(i)-(ii). “[R]estitution is proper only if there is a direct
        causal connection between the crime and the loss.”
        Commonwealth v. Harriott, 919 A.2d 234, 238 (Pa. Super.
        2007). “Because restitution is a sentence, the amount ordered
        must be supported by the record, and may not be speculative.”
        []Weir, 201 A.3d [at] 171[.]          In addition, the amount of
        restitution awarded “must be determined under the adversarial
        system with considerations of due process.” Id.

Commonwealth v. Lekka, 2019 PA Super 155, *26-*27 (filed May 10,
2019).

                                          - 12 -
J-S27040-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/12/2019




                          - 13 -